895 A.2d 788 (2006)
277 Conn. 913
Martin F. DICKINSON
v.
Garrell MULLANEY, Chief Executive Officer, Connecticut Valley Hospital, et al.
Supreme Court of Connecticut.
Decided March 2, 2006.
Jo Anne Sulik, senior assistant state's attorney, in support of the petition.
Temmy Ann Pieszak, chief of habeas corpus services, in opposition.
The respondents' petition for certification for appeal from the Appellate Court, 92 Conn.App. 689, 887 A.2d 390 (2005), is granted, limited to the following issue:
"Did the Appellate Court properly determine that the trial court had improperly applied the defense of laches in this habeas corpus action?"
The Supreme Court docket number is SC 17614.